Citation Nr: 1234197	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO. 08-06 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 30 percent prior to December 13, 2011, and in excess of 60 percent from December 13, 2011, for a left knee disability status post total knee replacement.

2. Entitlement to a rating in excess of 10 percent from April 24, 2006 to May 6, 2008, in excess of 30 percent from July 1, 2009, through December 12, 2011, and in excess of 60 percent from December 13, 2011, for a right knee disability, including status post total knee replacement. 


REPRESENTATION

Veteran represented by:	Brook S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1965 to May 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In January 2010 the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge. A transcript of that hearing is contained in the claims file. 

The Board remanded the appealed knee disability issues for additional development, and they now return to the Board for further review. 

The Veteran's claim for a total rating for compensation purposes based on unemployability due to service connected disabilities (TDIU) is the subject of a separate Board decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

At his January 2010 hearing the Veteran testified that his knees get weak, that he tends to drag his feet, and that he trips, resulting in his falling frequently. (hearing transcript (h.t.), pg. 5). Also at that hearing, the Veteran reported having an electric wheelchair and using it "all the time" when he went shopping with his wife, while also asserting that he tried to walk around the house. (h.t., pg. 5). While it was noted that the Veteran was in receipt of Social Security disability benefits, the Veteran testified that this was primarily due to his mental condition. (h.t., pg. 6). He added that he only received care from VA doctors.
 
The Veteran was afforded a DBQ examination of his knees in December 2011. However, the opinions of the examiner are frustratingly lacking, as the examiner failed to afford opinions addressing the nature and severity of the knees beyond checking form boxes, resulting in both apparent contradictions in responses and a failure to provide medical conclusions adequate for adjudication of the Veteran's knee disorder claims in this case. If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2011).  

Most significantly, the examiner entirely failed to address the discrepancy presented by the Veteran's asserted ability to stand or walk only momentarily and his asserted reliance primarily on a motorized wheelchair due to his knees. The examiner noted apparent reliance on a motorized wheelchair, but failed to address whether this was due to disability in the knees. The December 2011 knee examiner's objective findings appear to indicate very little functional limitation in either of the Veteran's knees status-post total knee replacement, despite box checking indicating some limitations such as limitations in coordinated or skilled movements. The examiner must thus address whether or not use of a motorized wheelchair is necessitated by the Veteran's knee disorders, as the Veteran has alleged, in apparent contradiction of the examiner's findings.

Additionally, by box checking the examiner noted that the Veteran had less movement than normal in both knees; that he had incoordination in both knees impairing ability to perform skilled movements smoothly; and that he had deformity in both knees. However, also by box checking the examiner indicated that the Veteran had no functional limitations from his knees that would limit his ability to work. The examiner noted that the Veteran had normal strength in flexion and extension in both knees, that he had no anterior or posterior instability in either knee; that he had no medial or lateral instability in either knee; that he had no subluxation or dislocation in either knee; that he had no meniscal conditions in either knee; and no tenderness to palpation or joint line tenderness in either knee. The examiner found no limitation of extension in either knee, and found range of motion in the right knee to 115 degrees flexion both initially and with repeated motion, while finding range of motion in the left knee to 110 degrees flexion initially and to 115 degrees with repeated motion. The examiner also noted that the Veteran had no additional limitation with repeated motion of the knees. The examiner noted that objective evidence of painful motion did not begin until the endpoint of noted initial range of flexion (115 degrees in the right knee and 110 degrees in the left knee). 

Prior examiners have noted that the Veteran has slow propulsion in his gait, but this does not answer whether this is due to any disability in his knees, due to other physical disability, due to previously noted obesity and deconditioning, or due to psychiatric/mental factors, as also appears suggested by statements of prior examiners, including a medical statement that the Veteran was unemployable due to mental disorder. 

The December 2011 examiner also noted that the Veteran remembered very little of his history, which is consistent with the Veteran's assertion at his January 2010 hearing that he had short-term memory loss. However, such asserted loss appears somewhat selective, as the Veteran asserted this at the hearing when asked when he reportedly fell and hurt his knee and had to go to the hospital, but made no such assertions when he was asked to address his knee impairment and ongoing incapacity due to his knees. Such memory loss, to the extent present, will of necessity complicate any reasoned assessment of disability based on self-reported difficulties in functioning. In light of such difficulties relying on the Veteran's self-reports, an internally consistent and clearly expressed medical evaluation of current level of impairment appears critical to evaluating the Veteran's knees. 

In short, the knee DBQ examination of December 2011 is deficient for failing to provide a clear opinion as to the actual extent of incapacity due to disabilities of the knees, including the extent to which each knee disability limits functional use including locomotion. The Veteran presented to the examination in a motorized wheelchair, yet the examination demonstrates movement independent of the wheelchair. Any reasonably complete assessment of the Veteran's knee disabilities must include an assessment of the extent to which the knee disabilities result in asserted incapacity to stand or walk more than very briefly, so as to necessitate usual use of a motorized wheelchair, or contrarily, whether other causes or factors are more likely implicated in these asserted limitations of ambulation. 

At this juncture, the Board notes that it is aware the Veteran is currently in receipt of a 60 percent evaluation for each knee, effective from December 13, 2011. This is the highest evaluation available under the rating code for the evaluation of the Veteran's knee replacements. However, the Board notes that the periods prior to December 13, 2011 remain on appeal for each knee. Therefore, the information to be clarified remains relevant. See Chotta v. Peake, 22 Vet. App. 80 (2008) (Court held that when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted). Furthermore, extraschedular evaluations remain possible. 38 C.F.R. § 3.321(b).  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his bilateral knee claims. Associate any records or response received with the claims file, and undertake any reasonable indicated development.

2. Thereafter, return the case to the VA examiner who conducted the VA DBQ examination for compensation purposes in December 2011 addressing the Veteran's knees. The examiner must be provided the entire claims file for review for the addendum report, and the report should reflect that the examiner reviewed the claims file. The examiner should address the following: 

a. Are the Veteran's assertions of his knees becoming weak so that his feet tend to drag, and that he tends to trip and suffer frequent falls, supported, or not supported, or contradicted by findings upon examination in December 2011 (or current examination if it is deemed necessary by a new examiner) and the balance of the evidentiary record, in particular the records dating prior to December 2011. 

b. Are the Veteran's contentions of being dependent on a motorized wheelchair for most of his ambulation due to his knees supported, or not supported, or contradicted by findings upon examination in December 2011 (or current examination if it is deemed necessary by a new examiner) and the balance of the evidentiary record, in particular the records dating prior to December 2011.

c. The examiner should address whether current ambulatory difficulties are attributable to the knees, or contrarily are attributable to other causes as may be reflected in the record, inclusive of other physical disability, previously noted obesity and deconditioning, or psychiatric/mental factors. The examiner should also address if these factors were present prior to December 2011. 

d. The examiner's findings and conclusions should be reconciled with the prior findings as reflected in the December 2011 DBQ report.

e. The examiner must also separately address impacts of each knee's disability on work and work-like functioning, to include the period prior to December 2011.

f. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

3. If the above-requested answers cannot be obtained from the examiner who conducted the VA knees examination for compensation purposes in December 2011, the claims folder including a copy of this Remand should be forwarded to another examiner of at least equal qualifications. After a review of the December 2011 examination report and the claims folder, to include the period prior to December 2011, the examiner should attempt to address each of the questions outlined above. If, and only if, the new examiner is unable to answer the questions without an additional examination, the Veteran should be afforded an additional VA examination addressing the nature and severity of the Veteran's left and right knee disabilities, status post total knee replacements. 

4. Thereafter, readjudicate the remanded claims de novo. This should include consideration of whether or not referral for extraschedular evaluation is required. If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


